                                                     19-01266




                                         Benjamin Meeker, Its President



U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 3 Filed 10/06/19 Page 1 of 3
H2014 (3/16)
                                    VERIFIED STATEMENT BY PROFESSIONAL
         [Attach this statement to the Application to Employ Professional. If filed separately, attach a cover sheet.]


     ✔    I have no connection with the debtor(s), creditors, any other party in interest, their respective
          attorneys and accountants, the United States Trustee, or any person employed in the Office of the
          United States Trustee, except to the extent that I may be employed by a trustee in unrelated
          bankruptcy cases or proceedings.

          I am an attorney being employed for a special purpose only and do not represent or hold any interest
          adverse to the debtor(s) or to the estate with respect to this employment.

          I am being employed by a committee and do not represent any other entity having an adverse
          interest in connection with this case.

     ✔    The following disclosure is made regarding disinterestednesss:

           I am a partner at Choi & Ito ("Firm") proposed counsel for KAUMANA DRIVE PARTNERS, LLC
           ("Debtor"). During the one year prior to the petition date, the Firm received a retainer in the
           amount of $100,000.00 for work prior to the Debtor's Chapter 11, including work in anticipation
           of the bankruptcy filing. The Firm is currently holding a retainer balance of $11,815.28 in its
           client trust account.

           To the best of my knowledge, information and belief and based on a review of the Debtor's list
           of creditors (excluding employees and patients), the Firm does not hold or represent an
           interest materially adverse to the interest of the estate and the Firm is "disinterested" within the
           meaning of the Bankruptcy Code.




      October 6, 2019
Date: ______________________________                                  Allison A. Ito
                                                                   /s/________________________________
                                                                      Professional [Print name and sign]




               U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 3 Filed 10/06/19 Page 2 of 3
AttachmenttoKaumanaDrivePartnerLLC’sApplicationtoEmployChoi&Ito

TheDebtorrequirestheservicesofbankruptcycounselto,amongotherthings:
(a)AdvisetheDebtorwithrespecttotherequirementsandprovisionsofthe
BankruptcyCode,theFederalRulesofBankruptcyProcedure,LocalBankruptcy
Rules,UnitedStatesTrusteeGuidelinesandanyotherbankruptcyͲrelatedlaws,
rulesorregulationswhichmayaffecttheDebtor;(b)AssisttheDebtorin
effectuatingthesaleofsubstantiallyallofitsassets;(c)AdvisetheDebtor
concerningtherightsandremediesoftheestateandoftheDebtorinregardto
adversaryproceedingswhichmayberemovedto,orinitiatedin,theBankruptcy
Court;and(d)RepresenttheDebtorinanyproceedingorhearinginthe
BankruptcyCourtinanyactionwheretherightsoftheestateortheDebtormay
belitigated,oraffected.




  U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 3 Filed 10/06/19 Page 3 of 3
